Citation Nr: 1024576	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-16 367	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to May 10, 2000 for an 
award of an increased evaluation from 50 percent to 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 10, 2000 for an 
award of total disability compensation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION


The Veteran served on active duty in the military during the 
Vietnam Era, from February 1966 to January 1968.  He also 
reportedly had additional service in the National Guard, although 
the exact dates have not been confirmed.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision prepared in October 2004 and 
issued to the Veteran in November 2004 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO granted TDIU, and assigned an effective 
date of May 10, 2000 for that award.  The Veteran timely 
disagreed with the effective date of that grant of TDIU.  The RO 
also, in that same decision, granted an increase from 50 percent 
to 70 percent for the Veteran disability evaluation for PTSD, 
effective from May 10, 2000.  The Veteran timely disagreed with 
the effective date of that increased evaluation.  The Veteran 
perfected appeal after a statement of the case which addressed 
each claim was issued in April 2006.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
February 1966 to January 1968.

2.	On June 10, 2010, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, New Orleans, Louisiana, 
that the Veteran died in April 2010.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
                               	Veterans Law 
Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


